In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00230-CR
        ______________________________


        JAMES BLAKE SPINKS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 1021437




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                         MEMORANDUM OPINION

           James Blake Spinks‘ evening of drinking at the Texas Lounge in Sulphur Springs, Texas

was the genesis of the events causing the death of a fellow patron of the Lounge,

twenty-one-year-old Nathan Paul Spataro. After Spinks‘ alcoholic indulgence and despite being

warned that he was too drunk to drive, Spinks left the bar at the midnight closing time and drove

away in his vehicle. On a dark road leading from the Lounge, his vehicle collided violently with a

large object, shattering the windshield. Spinks maintained that he did not call the police because

he said that he believed that his vehicle had struck a deer. Tragically for him and for Spataro, the

object which Spinks had struck was Spataro, who was killed instantly. After a jury convicted

Spinks of an accident involving personal injury or death, 1 he was sentenced to ten years‘

imprisonment and was ordered to pay a $10,000.00 fine. On appeal, Spinks maintains that the

evidence is insufficient to support the judgment, and argues that the trial court erred in admitting

statements made by Spinks ―prior to Miranda2 Warnings and without audio recording.‖ Because

the evidence is sufficient to support the conviction, and Spinks‘ brief is inadequate to preserve the

second issue for our review, we affirm the trial court‘s judgment.




1
 The title of Section 550.021 of the Texas Transportation Code, setting forth the offense, is ―Accident Involving
Personal Injury or Death,‖ but this offense is commonly referred to as failure to stop and render aid. See TEX.
TRANSP. CODE ANN. § 550.021 (West 2011).
2
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                                       2
I.     Sufficient Evidence Supported Spinks’ Conviction

       Doris Evelyn Gray met Spinks at about 4:30 on the afternoon of the accident when she

went to visit her daughter, Juanita Joyce Gray, who was working at the Lounge. Spinks was

drinking ―Crown with a splash of Coke,‖ and he remained at the Lounge for the remainder of the

evening and a good portion of the night. Dudley Calhoun, karaoke host at the Texas Lounge,

testified that Spataro joined Spinks at the establishment.       Security guard Don McKenzie

described Spinks as obviously intoxicated and warned him not to drive his vehicle. Spinks

ignored the warning and drove his vehicle, shortly thereafter running down Spataro with it, killing

Spataro instantly.

       Darrell Edwards also left the Texas Lounge at approximately midnight and ―[w]ent straight

over to Burton‘s, across the road.‖ Edwards and a friend remained at that local eatery for two

hours. According to recordings retrieved from video surveillance cameras, Spinks arrived at

Burton‘s at 1:25 a.m. where, Edwards testified, Spinks ―ordered a burger to go, burger and fries,

and he stood up there and played a little, old quarter game for a few minutes and, you know, just

messed around‖ for about an hour. As Edwards was leaving the establishment ―a few minutes

after 2:00,‖ he saw Spinks‘ ―car there in a handicapped parking lot and noticed the windshield was

busted.‖ Spinks came outside and told Edwards that he had hit a deer while driving. The video

surveillance recording revealed that Spinks remained at Burton‘s until 2:21 a.m.




                                                3
       At 2:47 a.m., Doris was visiting with Juanita when Juanita received a telephone call from

Spinks. Doris was able to overhear the telephone conversation between Spinks and Juanita and

testified that Spinks had said that ―there‘s been some problems‖ and ―I need you to hide me out.‖

Juanita testified that Spinks ―freaked out‖ and told her during the telephone conversation ―that he

had hit someone.‖ At the end of the conversation, Doris and Juanita ―went down the road to look

for someone that [Spinks] had supposedly hit.‖ En route to the location of the accident, Juanita

called the police.

       Doris and Juanita saw no signs of an accident during their initial search and, believing that

Spinks was playing a trick on them, began to return home. On the way home, they saw Spinks

―walking down the road,‖ but decided to drive past him. Juanita received another telephone call

from Spinks, wherein she expressed her negative opinion of the joke she believed was being

played. Spinks responded, ―I hit somebody. Come look at my car.‖ Doris and Juanita ―met

him up where his car was‖ and saw that the windshield ―was bashed in completely.‖ Doris went

on to relate that Spinks ―was extremely upset. He had said he had hit someone and he didn‘t want

to go back to jail.‖ Doris testified to the following conversation with Spinks:

               I went back to the car, to the back of the car where he was, and I said, . . .
               ―Where did you hit this person?‖
               And he says, ―On the road.‖
               And I said, ―Well, did you stop?‖
               ―No, I -- I didn‘t‖
               And I said, ―Okay this person is hurt. You‘ve hit someone, and he‘s hurt.
               I want you to sit right there, and don‘t you get up, don‘t you move. . . .
               ....


                                                 4
                   . . . And as we were leaving he looked up at me, and he said, ―I‘m not going
            back to jail.‖

In hindsight, Juanita believed that when they had seen Spinks walking down the road, he had been

looking for the person he had struck with his car. As Doris and Juanita ―started slowly going

down the service road,‖ they saw a ―a flip-flop, a pair of glasses and a hat, and we stopped.‖3 The

two exited their vehicle and began searching the ―dark‖ road using illumination from their cell

phones and Juanita discovered Spataro‘s lifeless body.                     Although Spataro was wearing a

long-sleeved black T-shirt and dark blue jeans, Juanita testified that she had no difficulty spotting

the body once she was ―off the road‖ ―because I was looking for somebody, and he was on a bed of

rocks.‖ She also stated that the tall grass in which the body was found did not conceal it from

view.

            City of Sulphur Springs Police Lieutenant Jason Ricketson was dispatched to the scene of

the accident at 3:06 a.m. He was met by Juanita and Doris, who had located Spataro ―in the actual

bar ditch,‖ which sustained a growth of grass ―12 to 16 inches‖ high. Ricketson described the

area as ―fairly dark.‖ He opined that when Spataro was hit, he ―went up on top of the vehicle and

onto the windshield.‖ Spataro had died instantaneously and ―didn‘t appear to have any signs of

life.‖ J. K. Townsend-Parchman, M.D., an employee of the Dallas County Medical Examiner

who conducted the autopsy report, testified that ―as soon as he [Spataro] got that very large amount

of force applied to his head, he was, for all intents and purposes, gone.‖ Townsend-Parchman

3
    Spataro‘s Texas Longhorn hat, sunglasses, and flip-flop were found in the roadway.

                                                           5
indicated that there was no medical care that could have been given to Spataro after the trauma that

may have kept him alive.

       At the same time Ricketson was sent to the scene of the accident, Sulphur Springs police

officer Lonnie Taylor was dispatched to the Lounge parking lot. Spinks returned to the accident

scene, approached Taylor and stated, ―I didn‘t see the guy walking down the middle of the road,‖

and, ―I knew I hit something, but I didn‘t know what it was.‖ Taylor ―saw the vehicle had quite a

bit of damage, even on the windshield.‖ Taylor testified Spinks made the following statement

after the Miranda warning:

       [Spinks] advised me he would speak to me and began telling me that he stopped his
       vehicle and looked around after he hit something. [Spinks] informed me that he
       was traveling down East Industrial when he hit something. [Spinks] told me that
       he did not know what he hit, so he stopped the vehicle and got out and looked
       around. [Spinks] advised that he did not see anything so he got back into the
       vehicle and drove to Burton‘s Family Restaurant to pick up some food and returned
       back to the Texas Lounge. [Spinks] then informed me that he went back to the
       accident site where he looked around again and did not find what he hit.

       Taylor ―inspected the vehicle, noticed there was blood and hair on the windshield,‖ almost

half of which had been completely shattered. After conducting field sobriety tests, Taylor

believed that Spinks was intoxicated and transported him to the Hopkins County Memorial

Hospital, where a blood sample was taken from Spinks. Spinks‘ blood alcohol concentration was

.13. Under Texas law, a person is intoxicated if he has a blood-alcohol concentration of .08 or

more. TEX. PENAL CODE ANN. § 49.01(2)(B) (West 2011).




                                                 6
       Spinks believes this evidence was legally insufficient to sustain his conviction for accident

involving personal injury or death. In reviewing the legal sufficiency of the evidence, we review

all the evidence in the light most favorable to the jury‘s verdict to determine whether any rational

jury could have found the essential elements of the charged offense. Brooks v. State, 323 S.W.3d
893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield

v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref‘d) (citing Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007)). Our rigorous legal sufficiency review focuses on

the quality of the evidence presented. Brooks, 323 S.W.3d at 917 (Cochran, J., concurring). We

examine legal sufficiency under the direction of the Brooks opinion, while giving deference to the

responsibility of the jury ―to fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.‖ Hooper v. State, 214 S.W.3d 9, 13

(Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically-correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically-correct jury charge ―sets out the law, is authorized by the indictment,

does not unnecessarily increase the State‘s burden of proof or unnecessarily restrict the State‘s

theories of liability, and adequately describes the particular offense for which the defendant was

tried.‖ Id.

       Section 550.021(a) sets out the following requirements:



                                                 7
                 (a)      The operator of a vehicle involved in an accident resulting in injury
         to or death of a person shall:
                          (1)    immediately stop the vehicle at the scene of the accident or
                 as close to the scene as possible;
                          (2)    immediately return to the scene of the accident if the vehicle
                 is not stopped at the scene of the accident; and
                          (3)    remain at the scene of the accident until the operator
                 complies with the requirements of Section 550.023.4

TEX. TRANSP. CODE ANN. § 550.021(a). These requirements are called ―failing to stop,‖ ―failing

to return,‖ and ―failing to remain,‖ and are viewed as ―alternate methods of committing the same

offense.‖ Huffman v. State, 267 S.W.3d 902, 909 (Tex. Crim. App. 2008). The elements of the

offense of accident involving personal injury or death are: (1) an operator of a motor vehicle,

(2) involved in an accident, (3) resulting in injury or death of any person, and (4) intentionally and

knowingly (5) fails to stop or render reasonable assistance.                             See Henry v. State,

No. 06-11-00010-CR, 2011 WL 3890736, at *2 (Tex. App.—Texarkana Sept. 16, 2011, no pet.)

(mem. op., not designated for publication)5 (citing McCown v. State, 192 S.W.3d 158, 162 (Tex.

App.—Fort Worth 2006, pet. ref‘d); Goar v. State, 68 S.W.3d 269, 272 (Tex. App.—Houston

[14th Dist.] 2002, pet. ref‘d)).

         Section 550.021 of the Texas Transportation Code defines the offense of accident

involving personal injury or death, and provides that the operator of a vehicle involved in an

4
 When an accident results in personal injury or damage to a vehicle, the operator is required to provide reasonable
assistance to any person injured in the accident if it is apparent that treatment is necessary. TEX. TRANSP. CODE ANN.
§ 550.023 (West 2011).
5
 Although the unpublished case has no precedential value, we may take guidance from it ―as an aid in developing
reasoning that may be employed.‖ Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.––Amarillo 2003, pet. ref‘d).

                                                          8
accident resulting in injury or death commits an offense if ―the person does not stop or does not

comply with the requirements of this section.‖ TEX. TRANSP. CODE ANN. § 550.021(c) (emphasis

added). There is no dispute in this case that Spinks operated the vehicle involved in this accident

which caused Spataro‘s death. Thus, the contention is whether he intentionally or knowingly

failed to stop, failed to return, or failed to remain and render aid in accordance with Section

550.023. Spinks recites evidence that the road was dark and that testimony shows he tried to look

for what he had hit. Because he could not find anyone or anything, the brief argues he should not

be charged with having failed to remain and render aid.6 We focus on Spinks‘ failure to stop.7

         The culpable mental state for this offense is that the accused had knowledge of the

circumstances surrounding his conduct, meaning he had knowledge that an accident occurred.

Henry, 2011 WL 3890736, at *3 (citing Goss v. State, 582 S.W.2d 782, 785 (Tex. Crim. App.

1979) (establishing culpable mental state for offense); Goar, 68 S.W.3d at 272). Intent or

knowledge may be inferred from the acts, words, and conduct of an accused at the time of an

offense. Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002). Moreover, ―[t]here is no




6
 This argument was rejected by our sister court in Barnette v. State, No. 08-09-00147-CR, 2011 WL 486949, at *2
(Tex. App.––El Paso Feb. 9, 2011, pet. ref‘d) (mem. op., not designated for publication) (―although Appellant testified
that she stopped, looked outside her door, and did not see anything, the jury could have found the stop insufficient,
disregarded her testimony, and rationally inferred that she knew she hit and killed another person given the dead body
found just minutes after the accident occurred‖) (See footnote 5 regarding unpublished cases.).

7
 The indictment alleged Spinks ―knowingly le[ft] the scene of said accident‖ and failed to remain and render aid. The
jury was charged in accordance with all three alternate means of committing the offense.


                                                          9
requirement that an accused must have positive, subjective knowledge of the nature or extent of

injury resulting from the collision.‖ McCown, 192 S.W.3d at 162.

         Spinks clearly knew he had collided with a large object. While he told Edwards that he

believed that he had struck a deer, in his telephone call to Juanita that night, he identified the object

he hit as a person. Doris specifically testified that Spinks told her he did not stop.8 Instead,

Spinks went to a local eatery, ordered a burger and fries, and played a video game before he

confessed to Juanita. He then returned to the scene of the accident and attempted, in a drunken

state, to locate the person he had stricken. Juanita testified that she could see the victim‘s body

when she got ―off the road‖ and that the fairly tall grass in the ditch where it laid did not conceal

the body. A reasonable jury could have determined that had Spinks initially stopped his vehicle

after striking Spataro, he would have been able to see the body. In any event, the jury was free to

believe Doris‘ testimony of Spinks‘ admission to her.

         We find the evidence legally sufficient to show that Spinks, who operated a vehicle in an

accident resulting in Spataro‘s death, knowingly failed to stop as required by Section 550.021.

We overrule this point of error.

II.      Point of Error Regarding Admission of Statements Is Inadequately Briefed




8
 Moreover, in accident cases a stop ―does not mean a stop for an instant, enabling but a cursory examination of the
surroundings, but does mean a definite cessation of movement for a sufficient length of time for a person of ordinary
powers of observation to fully understand the surroundings of the accident and to possess himself of an accurate
knowledge of the results of the accident.‖ Moore v. State, 145 S.W.2d 887, 888 (Tex. Crim. App. 1940).

                                                         10
         Spinks argues that the trial court ―should reverse and remand because statements made by

Appellant prior to Miranda Warnings and without audio recording were admitted at trial.‖ The

entirety of Spinks‘ application portion of the briefing recites:

         At trial, the defense objected to statements made by Appellant 1) Appellant had not
         been Mirandized, and 2) no audio was available on the recording presented at trial.
         No corroborating evidence of the alleged statements at the time of arrest was
         presented at trial. No audio recording of waiver of any rights or actual statements
         made were presented at trial. No such recording was ever provided to defense
         counsel. No recording was presented at trial by which voices could be identified[.]

(Record citation omitted.)

         Spinks fails to identify any particular statement or statements of which he complains. His

only record citation refers to counsel objecting to admission of a video recording which did not

contain audio, an objection that was later withdrawn. The only citation to authority presented is a

citation to Article 38.22, Section 3(a) of the Texas Code of Criminal Procedure, which provides

that ―[n]o oral or sign language statement of an accused made as a result of custodial interrogation

shall be admissible against the accused in a criminal proceeding,‖ unless, inter alia, ―an electronic

recording, which may include motion picture, video tape, or other visual recording is made of the

statement‖ and ―prior to the statement but during the recording the accused is given the warning in

Subsection (a) of Section 2 above and the accused knowingly, intelligently, and voluntarily waives

any rights set out in the warning.‖ TEX. CODE CRIM. PROC. ANN. art. 38.22, § 3(a)(1), (2) (West

2005).




                                                 11
       Rule 38.1(h) of the Texas Rules of Appellate Procedure requires that a brief contain ―a

clear and concise argument for the contentions made, with appropriate citations to authorities and

to the record.‖    TEX. R. APP. P. 38.1(h); see In re N.L.G., No. 06-06-00066-CV, 2006
WL 3626956, at *2 (Tex. App.—Texarkana Dec. 14, 2006, pet. denied) (mem. op., not designated

for publication) (declining to comb through record where record citation did not contain reference

to allegedly overruled objection). An inadequately briefed issue may be waived on appeal.

McCarthy v. State, 65 S.W.3d 47, 49 n.2 (Tex. Crim. App. 2001); Fredonia State Bank v. Gen. Am.

Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (discussing ―longstanding rule‖ that point may

be waived due to inadequate briefing); Hooper v. Smallwood, 270 S.W.3d 234 (Tex.

App.—Texarkana 2008, pet. denied). From the briefing provided and citation to the record

included in the brief, we cannot discern the statements of which Spinks complains, whether they

were specifically objected to, and whether the court allowed their admission. The sole reference

to the record in Spinks‘ brief on this point is to an objection which was later withdrawn;

accordingly, if there was once a valid objection raised to something there, the objection was not

preserved. In addition to containing inadequate citation to the record, no discussion of harm

analysis was mentioned in the brief.

       If a point of error is inadequately briefed, we will not address it. See TEX. R. APP. P. 38.1;

Vuong v. State, 830 S.W.2d 929, 940 (Tex. Crim. App. 1992). This Court is not the appellant‘s

advocate. Although we have an interest in a just adjudication, we also have an interest in



                                                12
remaining impartial. Ex parte Lowery, 840 S.W.2d 550, 552 n.1 (Tex. App.—Dallas 1992), rev’d

on other grounds, 867 S.W.2d 41 (Tex. 1993). Thus, we will not brief Spinks‘ case for him.

Heiselbetz v. State, 906 S.W.2d 500, 512 (Tex. Crim. App. 1995); see Busby v. State, 253 S.W.3d
661, 673 (Tex. Crim. App. 2008); Lawton v. State, 913 S.W.2d 542, 554 (Tex. Crim. App. 1995),

overruled on other grounds by Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App. 1998). Finding

Spinks‘ brief inadequate as to this point of error, we overrule it. Castillo v. State, 810 S.W.2d
180, 182 n.1 (Tex. Crim. App. 1990) (finding argument inadequately briefed and refusing to

address it where defendant failed to identify part of record where issue was preserved). 9

III.    Conclusion

        We affirm the trial court‘s judgment.



                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           November 14, 2011
Date Decided:             December 2, 2011

Do Not Publish




9
 After combing through the record, which we are not required to do in light of the inadequate briefing, we find
statements of which Spinks might have complained. Assuming Spinks is complaining of statements where he
―walked up to [an officer] and immediately said, ‗I didn‘t see the guy walking down the middle of the road.‘ . . . ‗I
knew I hit something, but I didn‘t know what it was,‘ the record suggests these were statements which were
volunteered by Spinks at a time when he was not undergoing custodial interrogation. See TEX. CODE CRIM. PROC.
ANN. art. 38.22, § 5 (West 2005). The record established that Miranda warnings were issued immediately after these
statements.

                                                        13